DETAILED ACTION
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The examiner has considered all evidence presented by the Applicant and finds that the references do not disclose all the limitations in the claims (e.g., wherein the configuration information indicates a resource block group (RBG) size, the RBG size belongs to a RBG size set, a value of each RBG size in the RBG size set and a quantity of RBG sizes in the RBG size set correspond to a system bandwidth, and the RBG size set comprises at least two RBG sizes).

Allowable Subject Matter
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 (renumbered as claims 1-26) are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469